                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAI‘I



RONALD SATISH EMRIT,                                 Case No. 18-cv-00442-DKW-KSC

               Plaintiff,                            ORDER TO SHOW CAUSE AND
                                                     ORDER GRANTING
       v.                                            APPLICATION TO PROCEED
                                                     WITHOUT PREPAYMENT OF
APPLE GROVE FOSTER CARE                              FEES OR COSTS1
AGENCY,

               Defendant.



       On November 9, 2018, Plaintiff Ronald Satish Emrit, proceeding pro se, filed

a Complaint against Apple Grove Foster Care Agency (AGFCA). Dkt. No. 1.

Emrit also filed an application to proceed in forma pauperis (“IFP Application”).2

Dkt. No. 3. Because Emrit has shown an inability to pay or give security for the

filing fee, the IFP Application is GRANTED. However, because it appears that

Emrit filed this action in the wrong venue, he is ORDERED TO SHOW CAUSE

why this case should not be dismissed without prejudice.



1
  Pursuant to Local Rule 7.2(d), the Court finds these matters suitable for disposition without a
hearing.
2
  The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
screening and can order the dismissal of any claims it finds “frivolous, malicious, failing to state a
claim upon which relief may be granted, or seeking monetary relief from a defendant immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B).
               ORDER GRANTING LEAVE TO PROCEED IFP

      Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay. See 28 U.S.C. § 1915(a)(1). While

Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

must nonetheless show that he is “unable to pay such fees or give security therefor,”

28 U.S.C. § 1915(a).

      Here, Emrit has made the required showing under Section 1915(a). In the

IFP Application, Emrit states that his sole monthly income is disability payments of

$805. Further, Emrit states he has about $400 in a checking account, and owns no

automobile, real property, or other assets exceeding $30 in value. Further, Emrit

states that three individuals owe him about $4,500 in total. Further, Emrit states

that he has regular monthly expenses totaling $730. In light of these figures,

Emrit’s income falls below the poverty threshold identified by the Department of

Health and Human Services’ (“HHS”) 2018 Poverty Guidelines. See HHS Poverty

Guidelines, available at:

https://www.federalregister.gov/documents/2018/01/18/2018-00814/annual-update

-of-the-hhs-poverty-guidelines. In addition, Emrit has insufficient assets to provide

security. As a result, the Court GRANTS the IFP Application, Dkt. No. 3.


                                          2
                                ORDER TO SHOW CAUSE

       The Court liberally construes the pro se Complaint. Eldridge v. Block, 832

F.2d 1132, 1137 (9th Cir. 1987).

       In his Complaint,3 Emrit asserts that he is a resident of Nevada, with a mailing

address in Nevada. Compl. ¶ 4, Dkt. No. 1. Emrit further asserts that AGFCA has

various locations throughout the country, with a principal place of business in

Nevada. Id. ¶ 5. Plaintiff makes no allegation, though, that AGFCA operates in

Hawaii. Moreover, even a liberal construction of the Complaint does not reflect

that any of the underlying events took place in Hawaii. It is perhaps not surprising,

therefore, that Emrit does not appear to have intended to file this case in this District.

Notably, in the Complaint, Emrit argues that the U.S. District Court for the Central

District of California has jurisdiction over this case on the grounds of diversity and

federal question. Id. ¶¶ 10-11.

       In this light, even without Emrit’s argument concerning which district has

jurisdiction, the factual allegations of the Complaint do not suggest that venue is

proper in Hawaii. See 28 U.S.C. § 1391(b).4 When Emrit’s assertion regarding



3
  In the Complaint, Emrit appears to assert that Title VII of the Civil Rights Act has been violated,
his privacy has been invaded, and he was the victim of negligence.
4
  Section 1391(b) provides that venue is proper in (1) a judicial district in which any defendant
resides, if all defendants are residents of the State in which the district is located, (2) a judicial
district in which a substantial part of the events or omissions giving rise to the claim occurred, or
(3) if there is no district in which an action may otherwise be brought, any judicial district in which
any defendant is subject to a court’s personal jurisdiction.

                                                   3
jurisdiction is added to the factual allegations, it seems clear that this case should not

be brought in this District.

        However, so the record is clear, the Court will allow Emrit an opportunity to

show cause why this case should not be dismissed without prejudice in light of the

clear deficiencies regarding venue in the Complaint. See 28 U.S.C. § 1406(a);5 see

also Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986) (explaining that a

district court can raise the issue of improper venue on its own motion).

        Emrit may have until December 7, 2018 to respond to this Order to Show

Cause. The Court forewarns Emrit that failure to file a response by

December 7, 2018 will result in the dismissal of this case without prejudice.

        IT IS SO ORDERED.

        Dated: November 20, 2018 at Honolulu, Hawai‘i.




----------------------------------------------------------------------------------------------------
Ronald Satish Emrit v. Apple Grove Foster Care Agency; Civil No. 18-00442 DKW-KSC;
ORDER TO SHOW CAUSE AND ORDER GRANTING APPLICATION TO PROCEED
WITHOUT PREPAYMENT OF FEES OR COSTS


5
 Section 1406(a) provides that a district court “in which is filed a case laying venue in the wrong
division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district
or division in which it could have been brought.”

                                                      4
